Citation Nr: 1623685	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-23 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
1.  Whether new and material evidence has been submitted to reopen the claim for service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1988 to April 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2016, the Veteran testified in front of the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claim file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for OSA was denied by the RO in a decision of August 2008.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's August 2008 decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The August 2008 decision, which denied service connection for OSA, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The evidence received since the August 2008 decision, which denied service connection for OSA, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Service connection for OSA was denied in an August 2008 rating decision on the basis of a finding that that there was no relationship between the Veteran's OSA and his service, or his service-connected PTSD.  At the time of the decision, the record included service medical records and outpatient treatment records showing a diagnosis of OSA.  The record also contained the Veteran's statements and various VA examinations regarding the nature and severity of the Veteran's posttraumatic stress disorder (PTSD).  The Veteran was informed of the decision and did not appeal, nor submit new and material evidence, within one year of the denial.  Therefore, the decision became final.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the August 2008 decision.

New and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was evidence of OSA, but no evidence of a relationship to service or a service-connected disability.  Since that determination, the Veteran has introduced evidence of a relationship to service in the form of the May 2016 private physician's opinion, which states that the current OSA is related to OSA in service.  This evidence is relevant and probative to the issue at hand, as it relates to the reason for the prior denial; therefore,  the additional evidence is new and material, and the claim is reopened. 


ORDER

The application to reopen the claim for service connection for OSA is granted.


REMAND

Although the Veteran has submitted an opinion that attempts to link the condition to service, which is sufficient to reopen the claim, such opinion does not contain an adequate description of the underlying reasons for the conclusion, in light of the contemporaneous service treatment records that rule out sleep apnea.  Therefore, it is an insufficient basis on which to grant benefits.  
VA is required to afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. 
§  5103A(d).  The Veteran has argued primarily that his OSA is related to his service-connected PTSD.  The Veteran has been afforded various VA examinations.  In November 2012, the VA examiner provided a negative nexus opinion but only as to direct service connection.  In February 2015, the Veteran was afforded another VA examination.  At the time, the examiner opined that OSA was not caused by PTSD.  However, the examiner did not provide an opinion as to whether OSA is aggravated by PTSD.  The examiner did state that "symptoms of PTSD, do cause sleep disruption, and these symptoms may interact with and exacerbate breathing problems, creating difficulties falling asleep, staying asleep, or getting an adequate night of restful sleep".  This raises the distinct possibility that the Veteran's service-connected disability aggravates his OSA.  Therefore, an opinion as to aggravation must be obtained.  

Additionally, the Board notes that at the Travel Board hearing, the Veteran testified he has continued to receive treatment for his OSA at VA.  A review of the file shows that the most recent VA outpatient treatment records on file date to September 2014.  On remand, all outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claim file all VA outpatient treatment records for treatment of obstructive sleep apnea since September 2014.  All efforts to obtain the records should be clearly documented in the claim file.

2. After the above development has been completed, forward the Veteran's claims folder to the examiner who conducted the February 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's obstructive sleep apnea is aggravated (i.e., permanently worsened beyond its natural progression) by his service-connected PTSD.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, review the claim file to ensure that all requested development has been completed satisfactorily.  Then, readjudicate the claim on appeal.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and, provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


